                         Case 18-12741-LMI           Doc 557       Filed 01/15/19       Page 1 of 25




      ORDERED in the Southern District of Florida on January 15, 2019.




                                                             Laurel M. Isicoff
                                                             Chief United States Bankruptcy Judge




_____________________________________________________________________________



                                      UNITED STATES BANKRUPTCY COURT
                                       SOUTHERN DISTRICT OF FLORIDA
                                                Miami Division
                                              www.flsb.uscourts.gov

      In re:

      MIAMI INTERNATIONAL MEDICAL CENTER, LLC1                                        Case No. 18-12741-LMI
      d/b/a THE MIAMI MEDICAL CENTER,                                                 Chapter 11

            Debtor.
      ________________________________________________/

                               ORDER CONFIRMING FIRST AMENDED
                        LIQUIDATING CHAPTER 11 PLAN PROPOSED BY DEBTOR

                 Miami International Medical Center, LLC d/b/a The Miami Medical Center (the

      “Debtor”), having filed its First Amended Liquidating Chapter 11 Plan, dated December 3, 2018




      1
          The Debtor’s current mailing address is 5959 NW 7 St, Miami, FL 33126 and its EIN ends 4362.
                Case 18-12741-LMI             Doc 557        Filed 01/15/19        Page 2 of 25



[ECF No. 469](the “Plan”);2 the United States Bankruptcy Court for the Southern District of

Florida (the “Court”) having held a hearing concerning confirmation of the Plan on January 11,

2019 (the “Confirmation Hearing”) pursuant to its Order (I) Granting Debtor’s Motion [ECF

No. 417], (II) Approving Disclosure Statement, (III) Setting Hearing on Confirmation of Plan,

(IV) Setting Hearing of Fee Applications, (V) Setting Various Deadlines, and (VI) Describing

Plan Proponents Obligations [ECF No. 475](the “Solicitation Order”); the Court, by order dated

December 3, 2018 [ECF No. 475](the “Disclosure Statement Order”), having determined that

the First Amended Disclosure Statement Under 11 U.S.C §1125 In Support of the Liquidating

Chapter 11 Plan and related exhibits thereto filed by the Debtor, dated December 3, 2018 [ECF

No. 470](the “Disclosure Statement”) contains adequate information regarding the Plan; the

Debtor having distributed the Plan and Disclosure Statement for balloting in accordance with

Title 11 of the United States Code (the “Bankruptcy Code”), the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”), and the Solicitation Order; the Debtor having timely and

properly tabulated the ballots in favor of acceptance or rejection of the Plan and submitted the

results of balloting to the Court; the Court having considered the affidavit of Jeffrey Mason [ECF

No. 528](the “Confirmation Affidavit”) and his proffered testimony at the Confirmation

Hearing; the Court having found the testimony of Mr. Mason to be credible; the Court having

taken judicial notice and considered the papers filed in the Chapter 11 case of the Debtor; the

Court having heard and considered the arguments of counsel; the Court having determined that

due and proper notice of the Plan, the Disclosure Statement, and the Confirmation Hearing was

given to all creditors and parties-in-interest sufficient to satisfy the requirements of the


    2
      All capitalized terms used in this Order that are not defined herein shall have the same meaning ascribed to
them in the Plan.



                                                         2
                Case 18-12741-LMI            Doc 557        Filed 01/15/19       Page 3 of 25



Bankruptcy Code, the Bankruptcy Rules, all Orders of this Court, applicable nonbankruptcy law,

and due process; noting no objections to confirmation of the Plan were filed; and notice of the

Confirmation Hearing having been deemed good and sufficient notice; after due deliberation and

sufficient cause appearing therefore,

        IT IS FOUND AND DETERMINED THAT:3

        A.       Jurisdiction and Venue. The Court has jurisdiction over this Chapter 11 case

under 28 U.S.C. §§ 157 and 1334. This matter constitutes a core proceeding under 28 U.S.C. §

157(b)(2) and this Court has jurisdiction to enter a final order with respect thereto. Venue in this

Court is proper under 28 U.S.C. §§ 1408 and 1409.

        B.       Commencement of the Case. On March 9, 2018 (the “Petition Date”), the Debtor

filed a voluntary petition for relief under chapter 11 of title 11 of the United States Code, as now

in effect or as hereafter amended (the “Bankruptcy Code”), and an order for relief under section

301 of the Bankruptcy Code was entered.

        C.       Judicial Notice. The Court takes judicial notice of the docket in this Chapter 11

case maintained by the Clerk of the Court and/or its duly-appointed agent, including, without

limitation, all pleadings and other documents filed, all orders entered, and all evidence and

arguments made, proffered, or adduced at, the hearings held before the Court during the

pendency of this Chapter 11 case.




3
  The findings of fact and conclusions of law contained herein constitute findings of fact and conclusions of law
required to be entered by the Court pursuant to Rule 52 of the Federal Rules of Civil Procedure, as made applicable
herein by Rule 7052 and 9014 of the Bankruptcy Rules. To the extent necessary, a finding of fact shall be
considered a conclusion of law and a conclusion of law shall be considered a finding of fact.



                                                        3
              Case 18-12741-LMI         Doc 557       Filed 01/15/19   Page 4 of 25



       D.      Oral Findings of Fact Incorporated. All oral findings of fact and conclusions of

law entered by the Court at the Confirmation Hearing are incorporated herein by this reference,

in accordance with Bankruptcy Rule 7052(a).

       E.      Confirmation Hearing. On January 11, 2019, the Court, pursuant to Bankruptcy

Code § 1128 and Bankruptcy Rule 3020(b)(2), conducted a hearing to consider confirmation of

the Plan (“Confirmation Hearing”).

       F.      Solicitation Order. The Solicitation Order: (i) scheduled January 11, 2019 at

9:30 a.m. as the Confirmation Hearing; (ii) set December 28, 2018 as the deadline for submission

of Ballots to accept or reject the Plan (the “Voting Deadline”); (iii) approved the form and

method of notice of the Confirmation Hearing (the “Confirmation Hearing Notice”); (iv) set

December 28, 2018 as the deadline for submitting objections to confirmation of the Plan (the

“Confirmation Objection Deadline”); and (v) established certain procedures for soliciting and

tabulating votes with respect to the Plan.

       G.      Solicitation of Votes. The Debtor used the Disclosure Statement to solicit votes

to accept or reject the Plan from those creditors who are impaired and entitled to vote under the

Plan: Class 3 (Allowed Secured Claim of NMFLP, LLC as assignee of MidFirst Bank), Class 4

(Allowed Secured Claim of Olympus America, Inc.), Class 5 (Allowed General Unsecured

Claims), and Class 6 (Allowed General Unsecured Claims of VCH).

       H.      Transmittal of Solicitation Packages. The Debtor served Solicitation Packages

upon holders of Claims and Equity Interests which included: (i) copies of the Disclosure

Statement and Plan; (ii) the Solicitation Order; and (iii) a Court-approved Solicitation Letter and

Ballot. The foregoing materials were served in accordance with Bankruptcy Rules 3017(d) and

3017(f), the Solicitation Order and prior Court order.



                                                  4
              Case 18-12741-LMI           Doc 557       Filed 01/15/19   Page 5 of 25



        I.      Ballot Report. The Debtor filed the Ballot Report on January 8, 2019, which

certifies the method and results of the ballot tabulation for each Class entitled to vote to accept or

reject the Plan [ECF No. 530].

        J.      Transmittal and Mailing of Materials; Notice. In accordance with Bankruptcy

Rule 2002, the Court finds and concludes that the Debtor timely transmitted notice of the date,

time and place for the Confirmation Hearing, the Voting Deadline, the Confirmation Objection

Deadline, and all bar dates included in the Solicitation Order on holders of Claims and Equity

Interests and all other parties-in-interest. Any party in interest required to receive notice of the

Confirmation Hearing and associated deadlines has received due, proper and adequate notice

thereof and had sufficient opportunity to appear and be heard at the Confirmation Hearing.

Further, the Disclosure Statement, Plan, Ballots, and Solicitation Order, were transmitted and

served in compliance with the Solicitation Order, the Bankruptcy Rules, the Bankruptcy Code,

the local rules of the Court, and all other applicable laws, rules and regulations. No other or

further notice is or shall be required.

        K.      Solicitation. In accordance with Bankruptcy Code § 1126(b), the Court finds and

concludes that: (i) the solicitation of votes to accept or reject the Plan complied with all

applicable non-bankruptcy law, rules and regulations governing the adequacy of disclosure in

connection with the solicitation; and (ii) the solicitation was conducted after disclosure of

adequate information, as defined in Bankruptcy Code § 1125(a).

        L.      Ballots. All procedures used to distribute solicitation packages to the holders of

Claims and Equity Interests and to tabulate Ballots were fair, properly conducted, in good faith,

and in accordance with the Solicitation Order, the Bankruptcy Code, the Bankruptcy Rules, the

local rules of the Court, and all other applicable laws, rules, and regulations.



                                                    5
              Case 18-12741-LMI        Doc 557       Filed 01/15/19   Page 6 of 25



       M.      Impaired Classes under the Plan. As set forth more fully in the Plan, Classes 3, 4,

5, 6, and 7 (collectively, the “Impaired Classes”) are impaired under the Plan as that term is

defined in Bankruptcy Code § 1124. Aside from Class 7 (Equity Interests in the Debtor),

Impaired Classes were entitled to submit votes to accept or reject the Plan.

       N.      Impaired Classes That Have Voted to Accept the Plan.            The Ballot Report

indicates that at least two-thirds in dollar amount and more than half in number of the holders of

Classes 3, 4, 5, and 6 who voted on the Plan accepted it and Class 7 was deemed to reject the

Plan. Thus, at least one impaired class of claims, determined without including any acceptance

by an insider of any of the Debtors, has voted to accept the Plan.

       O.      The Plan Complies with the Bankruptcy Code (11 U.S.C. § 1129(a)(1)). As

detailed below, the Plan complies with all applicable provisions of the Bankruptcy Code, thereby

satisfying Bankruptcy Code § 1129(a)(1):

       1.     Proper Classification (11 U.S.C. §§ 1122, 1123(a)(1)).             In addition to
       Administrative Claims and Professional Claims, Article III of the Plan designates six
       Classes of Claims and one Class of Interests in the Debtor. The Claims and Interests
       placed in each Class are substantially similar to other Claims or Interests in such Class.
       Valid business, factual, and legal reasons exist for separately classifying the various
       Classes of Claims and Interests created under the Plan, and such Classes do not unfairly
       discriminate between holders of Claims or Interests. Accordingly, the Plan satisfies
       Bankruptcy Code §§ 1122 and 1123(a)(1).

       2.     Specification of Unimpaired Classes (11 U.S.C. § 1123(a)(2)). As indicated at
       Section 3.1 of the Plan, Class 1, 2A, and 2B are listed as Unimpaired Classes of Claims
       and Interests. Accordingly, the Plan satisfies Bankruptcy Code § 1123(a)(2).

       3.      Specification of Treatment of Impaired Classes (11 U.S.C. § 1123(a)(3)). Article
       III of the Plan specifies the Classes of Claims and Interests that are Impaired under the
       Plan, as well as their treatment. Accordingly, the Plan satisfies Bankruptcy Code §
       1123(a)(3).

       4.      No Discrimination (11 U.S.C. § 1123(a)(4)). The Plan provides for the same
       treatment for each Claim or Interest in each respective Class unless the holder of a
       particular Claim or Interest has agreed to less favorable treatment with respect to such
       Claim or Interest. Accordingly, the Plan satisfies Bankruptcy Code § 1123(a)(4).


                                                 6
              Case 18-12741-LMI       Doc 557       Filed 01/15/19    Page 7 of 25



       5.      Implementation of Plan (11 U.S.C. § 1123(a)(5)). The Plan provides adequate
       and proper means for implementation of the Plan, including, without limitation: (a) the
       creation of the Liquating Trust; (b) contribution of the Debtor’s assets to the Liquidating
       Trust; (c) the dissolution of the Debtor following the Effective Date; (d) procedures for
       making distributions; and (e) the execution, delivery, filing or recording of all contracts,
       instruments, releases, indentures, and other agreements or documents relating to the
       foregoing. Accordingly, the Plan satisfies Bankruptcy Code § 1123(a)(5).

       6.      Prohibition Against Issuance of Non-Voting Equity Securities and Provisions for
       Voting Power of Classes of Securities (11 U.S.C. § 1123(a)(6)). The Plan contemplates
       the liquidation of the Debtor and the vesting of its assets in the Liquidating Trust on the
       Effective Date. Accordingly, Bankruptcy Code § 1123(a)(6) is inapplicable.

       7.       Selection of Officers and Directors (11 U.S.C. § 1123(a)(7)). The Plan
       contemplates the liquidation of the Debtor and the vesting of its assets in the Liquidating
       Trust on the Effective Date. The Plan properly and adequately discloses the identity and
       affiliations of all individuals proposed to serve on or after the Effective Date as a
       Liquidating Trustee of the Liquidating Trust and on the Liquidating Trust Oversight
       Committee. The appointment of such Liquidating Trustee and the Liquidating Trust
       Oversight Committee is consistent with the interests of the holders of Claims against and
       Interests in the Debtor, and with public policy. Accordingly, the Plan satisfies
       Bankruptcy Code § 1123(a)(7).

       8.     Additional Plan Provisions (11 U.S.C. § 1123(b)). The Plan’s provisions are
       appropriate and consistent with the applicable provisions of the Bankruptcy Code,
       including, without limitation, provisions for: (a) distributions to holders of Claims; (b)
       the disposition of executory contracts; (c) the retention and/or transfer of, and right to
       enforce, sue on, settle, or compromise (or refuse to do any of the foregoing) certain
       claims or causes of action against third parties, to the extent not waived or released under
       the Plan; (d) resolution of Disputed Claims; and (e) certain releases by the Debtor and
       holders of certain Claims. Accordingly, the Plan satisfies Bankruptcy Code § 1123(b).

       9.       Bankruptcy Rule 3016(a). The Plan is dated and identifies the entity submitting
       it, thereby satisfying Bankruptcy Rule 3016(a).

       P.      Debtor’s Compliance with Bankruptcy Code (11 U.S.C. § 1129(a)(2)).              The

Debtor has complied with the applicable provisions of the Bankruptcy Code, thereby satisfying

Bankruptcy Code § 1129(a)(2). The Debtor has complied with the applicable provisions of the

Bankruptcy Code, the Bankruptcy Rules, and the Solicitation Order in transmitting the Plan, the

Disclosure Statement, the Ballots, and related documents and notices, and in soliciting and

tabulating votes on the Plan.


                                                7
              Case 18-12741-LMI       Doc 557       Filed 01/15/19   Page 8 of 25



       Q.      Plan Proposed in Good Faith (11 U.S.C. § 1129(a)(3)). The Debtor has proposed

the Plan in good faith and not by any means forbidden by law, thereby satisfying Bankruptcy

Code § 1129(a)(3). In determining that the Plan has been proposed in good faith, the Court has

examined the totality of the circumstances surrounding the filing of this Chapter 11 case and the

formulation of the Plan. The Plan was proposed with the legitimate and honest purpose of

maximizing the value of the Debtor and the recovery to Claim holders under the circumstances

of this Chapter 11 case.

       R.      Payments for Services or Costs and Expenses (11 U.S.C. § 1129(a)(4)). Any

payment made or to be made by Debtor (or by the Liquidating Trustee on behalf of the

Liquidating Trust) for services or for costs and expenses in connection with this Chapter 11 case,

including all administrative expense claims under Bankruptcy Code § 503, or in connection with

the Plan and incident to this Chapter 11 case, has been approved by, or is subject to the approval

of, the Court as reasonable, thereby satisfying Bankruptcy Code § 1129(a)(4).

       S.      Directors and Officers (11 U.S.C. § 1129(a)(5)). The Debtor has complied with

Bankruptcy Code § 1129(a)(5) by disclosing in the Plan the identity and affiliations of all

individuals and entities proposed to serve, after confirmation of the Plan, as Liquidating Trustee

of the Liquidating Trust and on the Liquidating Trust Oversight Committee. Such appointments

are consistent with the interests of the creditors and with public policy, thereby satisfying

Bankruptcy Code § 1129(a)(5).

       T.      No Government Regulation of Rates (11 U.S.C. §1129(a)(6)). Bankruptcy Code

§ 1129(a)(6) is satisfied because the business of the Debtor is not subject to governmental

regulation of rates.




                                                8
              Case 18-12741-LMI         Doc 557       Filed 01/15/19   Page 9 of 25



       U.        Best Interests Test (11 U.S.C. § 1129(a)(7)). The Plan satisfies Bankruptcy Code

§ 1129(a)(7). The Disclosure Statement, the Confirmation Affidavit and evidence adduced at the

Confirmation Hearing: (i) are persuasive, credible and accurate as of the dates they were

prepared, presented, or proffered; (ii) either have not been controverted by other persuasive

evidence or have not been challenged; (iii) are based upon reasonable and sound assumptions;

and (iv) establish that each holder of a Claim in an Impaired Class that has not accepted the Plan

will receive or retain under the Plan, on account of such Claim, property of a value, as of the

Effective Date, that is not less than the amount that it would receive if the Debtor was liquidated

under Chapter 7 of the Bankruptcy Code on such date.

       V.        Acceptance of Plan. Impaired Classes 3, 4, 5, and 6 voted to accept the Plan.

       W.        Treatment of Administrative and Priority Tax Claims and Other Priority Claims

(11 U.S.C. § 1129(a)(9)). Except to the extent that the holder of a particular administrative or

priority tax claim has agreed to different treatment of such claim, all allowed administrative

claims and priority Claims under § 507 of the Bankruptcy Code will receive on account of such

claim cash equal to the allowed amount of such claim on the Effective Date.

       X.        Acceptance by Impaired Classes (11 U.S.C. § 1129(a)(10)). Classes 3, 4, 5, and 6

are Impaired Classes. As described with particularity in the Ballot Report and in these Findings

of Fact, Classes 3, 4, 5, and 6 voted to accept the Plan, without including any acceptance of the

Plan by any insider holding a Claim.          Accordingly, the Plan satisfies Bankruptcy Code

§ 1129(a)(10).

       Y.        Feasibility. (11 U.S.C. § 1129(a)(11)).     The Plan satisfies Bankruptcy Code

§ 1129(a)(11). The Plan implements a liquidation of the Debtor and a transfer of the Debtor’s

assets to a Liquidating Trust for the benefit of holders of Allowed Claims against and Interests in



                                                  9
               Case 18-12741-LMI      Doc 557        Filed 01/15/19   Page 10 of 25



the Debtor. Because the Plan expressly contemplates a liquidating plan, Bankruptcy Code §

1129(a)(11) is satisfied.

       Z.       Payment of Fees (11 U.S.C. § 1129(a)(12)). To the extent that all fees payable to

the United States Trustee under 28 U.S.C.§ 1930(a)(6) have not been paid, the Plan provides for

the payment of all such fees on the Effective Date of the Plan and as they come due after the

Effective Date. Accordingly, the Plan satisfies Bankruptcy Code § 1129(a)(12).

       AA.      Retiree Benefits (11 U.S.C. § 1129(a)(13)). No retiree benefits, as that term is

defined in Bankruptcy Code § 1114, exist in this Chapter 11 case, making Bankruptcy Code §

1129(a)(13) inapplicable.

       BB.      Domestic Support Obligation (11 U.S.C. § 1129(a)(14)).        The Debtor is not

subject to any judicial or administrative order, or by statute, to pay any domestic support

obligation. The Plan thus satisfies Bankruptcy Code § 1129(a)(14).

       CC.      Individual Debtors (11 U.S.C. § 1129(a)(15)). The Debtor is not an individual,

thus making Bankruptcy Code § 1129(a)(15) inapplicable.

       DD.      Transfers Under Nonbankruptcy Law (11 U.S.C. § 1129(a)(16). There are no

provisions of nonbankruptcy law that govern the transfer of property by a corporation or trust

that is not a moneyed, business, or commercial corporation or trust that apply to the Debtor since

the Debtor was a commercial businesses.          The Plan thus satisfies Bankruptcy Code §

1129(a)(16).

       EE.      Principal Purpose of Plan (11 U.S.C. § 1129(d)). The principal purpose of the

Plan is not the avoidance of taxes or the avoidance of the application of Section 5 of the

Securities Act of 1933, and there has been no objection filed by any governmental unit asserting

such avoidance. Accordingly, the Plan complies with Bankruptcy Code § 1129(d).



                                                10
              Case 18-12741-LMI        Doc 557        Filed 01/15/19    Page 11 of 25



        FF.    Good Faith Solicitation (11 U.S.C. § 1125(e)). The Debtor and its respective

attorneys, accountants and advisers have solicited votes to accept or reject the Plan in good faith

and in compliance with the applicable provisions of the Bankruptcy Code, the Bankruptcy Rules,

and the Solicitation Order, and are, therefore, entitled to the protections afforded by Bankruptcy

Code § 1125(e) and the release provisions contained in Section 12.8 of the Plan.

        GG.    Executory Contracts. The Debtor has exercised reasonable business judgment in

determining whether to assume or reject each of its executory contracts as set forth in the Plan.

        HH.    Findings Regarding Third-Party Releases and Related Provisions. The release,

exculpation, injunction and limitation of liability provisions contained in the Plan, including,

without limitation, those contained in Article XI of the Plan: (i) have been negotiated in good

faith and at arms’ length; (ii) are consistent with and permitted pursuant to §§ 105, 524,

1123(b)(6), 1129, and 1142 of the Bankruptcy Code and applicable caselaw, (iii) are integral to

the structure of the Plan, formed part of the agreement among all parties-in-interest embodied

therein, and are each an essential means of implementing the Plan pursuant to § 1123(a)(5) of the

Bankruptcy Code; (iv) are fair and equitable; and (v) confer material benefits on the Debtor’s

estates, and are in the best interests of the Debtor and its estate, its creditors and holders of

Equity Interests.   Additionally, all interested parties have timely received due, proper and

adequate notice of the release, exculpation, injunction and limitation of liability provisions in the

Plan.

        II.    Conditions to Confirmation. The conditions to confirmation set forth in Article

IX of the Plan have been satisfied, waived, or will be satisfied by entry of this Order, provided,

however, that the occurrence of the Effective Date is subject to satisfaction or waiver, as

applicable, of the conditions to the Effective Date set forth in the Plan.



                                                 11
             Case 18-12741-LMI         Doc 557        Filed 01/15/19   Page 12 of 25



       JJ.     Conditions to Effectiveness. Each of the conditions to the Effective Date, as set

forth in Article 9.1 of the Plan, is reasonably likely to be satisfied, and the Debtor shall file a

notice when substantial consummation of the Plan (within the meaning of Bankruptcy Code §

1127) has occurred.

       KK.     Retention of Jurisdiction. The Court’s retention of jurisdiction as set forth in

Article X of the Plan comports with the parameters contained in 28 U.S.C. § 157.

       LL.     Agreements and other Documents. The Debtor has made adequate and sufficient

disclosure of: (i) the Liquidating Trust and (ii) the distributions to be made under the Plan.

       MM. Preservation of Causes of Action. It is in the best interests of Claim holders and

Equity Interest holders that causes of action not expressly released under the Plan be retained by

the Liquidating Trustee pursuant to Article V of the Plan, in order to maximize the value of the

Liquidating Trust.

       NN.     Modification of the Plan. Any modification of the Plan pursuant to this

Confirmation Order is not material and does not adversely change the treatment of the holder of

any Claim or Interest who has not accepted such modification in writing.               Therefore, in

accordance with § 1127 of the Bankruptcy Code and Bankruptcy Rule 3019, the Plan, as

modified pursuant to this Confirmation Order, is deemed accepted by all holders of Claims and

Equity Interests who have previously voted to accept the Plan.

       OO.     Objections. There were no filed objections to the Plan.

NOW THEREFORE, IT IS ORDERED THAT:

       1.      Confirmation of Plan. The Plan complies with the requirements of §§ 1122 and

1123 of the Bankruptcy Code and is APPROVED and CONFIRMED under § 1129 of the

Bankruptcy Code, pursuant to the terms and conditions of this Order. The terms of the Plan and



                                                 12
               Case 18-12741-LMI          Doc 557        Filed 01/15/19   Page 13 of 25



the attached schedules are incorporated herein and are part of the Plan and this Order. In the

event of any conflict, discrepancy or inconsistency between the terms and provisions of the Plan

on the one hand and the terms and provisions of this Order on the other hand, the terms and

provisions of this Order shall control.

       2.       Good Faith. The Plan has been proposed in good faith and not by any means

forbidden by law.

       3.       Defined Terms. All capitalized terms used in this Order that are not defined shall

have the same meaning ascribed them in the Plan (as such terms may be modified by the terms of

this Order).

       4.       Provisions of Plan and Order Non-Severable and Mutually Dependent.              The

provisions of the Plan and this Order are non-severable and mutually dependent, and are deemed

fully incorporated by reference in each other.

       5.       The Liquidating Trust. On the Effective Date, the Debtor is authorized to execute

the Liquidating Trust Agreement and take all steps necessary to establish the Liquidating Trust.

Clifford Zucker is approved and appointed as the Liquidating Trustee.

       6.       Vesting of Assets. On the Effective Date, the Debtor shall transfer all of its Trust

Assets to the Liquidating Trust. Except as otherwise set forth in this Order, all Trust Assets shall

be transferred and contributed free and clear of all liens, claims, interests and encumbrances.

Title to all Trust Assets contributed to the Liquidating Trust shall vest in the Liquidating Trust on

the Effective Date following the transfer.

       7.       Preserved Litigation Claims. In accordance with § 1123(b)(3) of the Bankruptcy

Code, except as otherwise provided in the Plan, the Order Granting Debtor’s Emergency Motion

for Approval of Compromise and Settlement with Variety Children’s Hospital d/b/a Nicklaus



                                                    13
             Case 18-12741-LMI         Doc 557        Filed 01/15/19   Page 14 of 25



Children’s Hospital, Resolving Committee’s and Physician Group’s Objections to Proposed Bid

Procedures, and Providing Related Relief [ECF No. 214], or this Order, all potential litigation

claims, including but not limited to claims against parties identified on Exhibit “B” (the

“Litigation Claims”) to the Plan, are expressly preserved, reserved and retained by the

Liquidating Trust, and after transfer of the Trust Assets to the Liquidating Trust pursuant to

Section 5.9 of the Plan, the Liquidating Trustee, or other appropriate party in interest including

any designee or successor of the Liquidating Trustee, will have the exclusive right to enforce any

and all Litigation Claims, and the rights, powers and claims of the Debtor that arose before or

after the Petition Date against potential targets of the Litigation Claims including, but not limited

to, those set forth on Exhibit “B” of the Plan. The right to bring all Litigation Claims against any

targets, including but not limited to those set forth on Exhibit “B” of the Plan is expressly and

entirely preserved and retained by the Liquidating Trust and the Liquidating Trustee or other

appropriate party in interest including any designee or successor of the Liquidating Trustee.

       8.      Standing. The Liquidating Trustee shall have standing under state and/or federal

bankruptcy law or otherwise, to file, litigate and settle the Litigation Claims on behalf of the

Liquidating Trust subject only to any limitations set forth in the Plan or the Liquidating Trust

Agreement. To the extent there are any pending litigations, arbitrations, mediations, or the like,

filed on behalf of the estate by the Debtor, the Committee, or any other party that had standing to

file such actions, including but not limited to Adversary Proceeding Case No. 18-01457 filed on

November 21, 2018 against the R.C. Group Inc., et al., and the arbitration complaint filed against

Harvard Jolly Architecture, Inc. before the American Arbitration Association, the Liquidating

Trustee shall have standing to continue pursuing such claims and shall be automatically




                                                 14
             Case 18-12741-LMI         Doc 557        Filed 01/15/19   Page 15 of 25



substituted in, without further court order, as the plaintiff / claimant / requesting party, as

appropriate, in such actions.

       9.      Termination of the Debtor. On the Effective Date, the Debtor shall be deemed

dissolved and cease to exist for all purposes without the necessity for any other or further actions

to be taken by or on behalf of the Debtor or payments to be made in connection therewith;

provided, however, that the Debtor shall be authorized to file its final tax return. From and after

the Effective Date, the Debtor (a) for all purposes shall be deemed to have withdrawn its

business operations from any state in which it was previously conducting, or are registered or

licensed to conduct, its business operations, and shall not be required to file any document, pay

any sum or take any other action, in order to effectuate such withdrawal, and (b) shall not be

liable in any manner to any taxing authority for franchise, business, license or similar taxes

accruing on or after the Effective Date.

       10.     Injunction. As of the Confirmation Date, except as otherwise provided in the Plan

or this Order, all Persons that have held, currently hold or may hold a Claim, Equity Interest or

other debt or liability that is treated pursuant to the terms of the Plan are enjoined from taking

any of the following actions on account of any such Claims, Equity Interests, debts or liabilities,

other than actions brought to enforce any rights or obligations under the Plan or against the

Debtor, the Liquidating Trustee, the Estate, the Trust Assets or Estate property: (i) commencing

or continuing in any manner any action or other proceeding; (ii) enforcing, attaching, collecting

or recovering in any manner any judgment, award, decree or order; (iii) creating, perfecting or

enforcing any lien or encumbrance; (iv) asserting a setoff of any kind against any debt, liability

or obligation; and (v) commencing or continuing, in any manner or in any place, any action that




                                                 15
               Case 18-12741-LMI       Doc 557        Filed 01/15/19   Page 16 of 25



does not comply with or is inconsistent with the provisions of the Plan or the Confirmation

Order.

         11.    VCH Release. Pursuant to the Court’s Order Granting Debtor’s Emergency

Motion for Approval of Compromise and Settlement with Variety Children’s Hospital d/b/a

Nicklaus Children’s Hospital, Resolving Committee’s and Physician Group’s Objections to

Proposed Bid Procedures, and Providing Related Relief [ECF No. 214], VCH and its

subsidiaries (including, without limitation, Children’s Health Ventures), affiliates, parent

company, officers, directors, shareholders, agents, employees, attorneys, representatives, as well

as the respective heirs, personal representatives, successors and assigns of any and all of them

(collectively, the “VCH Released Parties”), are released, acquitted and forever discharged from

any and all actions, claims, demands, debts, causes of action, suits, defenses, indebtedness,

agreements, obligations and liabilities of any kind or character whatsoever, known or unknown,

suspected or unsuspected, in contract or tort, at law or in equity, which the Debtor, its Estate

(including the Committee acting with derivative standing), and all Persons has had or now or

might hereafter have against the VCH Released Parties related to the Debtor, jointly or severally,

for or by reason of any matter, cause or thing whatsoever.

         12.    Limitation of Liability. Except as expressly set forth in the Plan or this Order, as

of the Effective Date, the Debtor's officers, directors and employees, including without

limitation, the Debtor’s Chief Administrative Officer, shall be terminated for all purposes. On

the ninety first (91) day after the Effective Date, any causes of action, claims, liabilities,

counterclaims, and damages belonging to the Debtor, the Estate or the holder of any claim

(regardless of whether such Claim is ultimately Allowed or Disallowed) relating to participation

in the Debtor's bankruptcy case against such officers, directors or employees of the Debtor, or



                                                 16
             Case 18-12741-LMI         Doc 557        Filed 01/15/19   Page 17 of 25



against the members of the Committee, shall be released, except for any acts of self-dealing,

breach of fiduciary duty, fraud, gross negligence, professional negligence, or willful misconduct.

Moreover, as of the Effective Date, the Debtor and the Estate shall release each attorney,

accountant or other professional employed by the Debtor or the Committee in the case from any

and all causes of action, claims, liabilities, counterclaims and damages relating in any manner to

such professional's participation in this Chapter 11 Case, except for any acts of self-dealing,

breach of fiduciary duty, fraud, gross negligence, professional negligence, or willful misconduct.

       13.     Exemption from Certain Transfer Taxes. Pursuant to § 1146(c) of Bankruptcy

Code, the issuance, transfer or exchange of any Security or the making or delivery of any

instrument of transfer under the Plan may not be taxed under any law imposing a stamp tax, use

tax, sales tax or similar tax. Any sale of a Trust Asset occurring before, after or upon the

Effective Date shall be deemed to be in furtherance of the Plan.

       14.     Approval of Rejection of Executory Contracts and Leases. This Order constitutes

an Order of the Court approving the rejection of executory contracts not previously assumed or

rejected under Article VIII of the Plan pursuant to Bankruptcy Code § 365 as of the Effective

Date. Pursuant to Local Rule 6006-1, any proof of claim for damages arising from the

rejection pursuant to this Confirmation Order must be filed with the court within 30 days

after the entry of this order. This paragraph shall not alter any deadlines set with respect

to executory contracts previously rejected by court order(s), which deadlines shall be

governed by such orders and the Local Rules.

       15.     Resolution of Claims Other than Administrative Claims. Subject to applicable

law, and except as otherwise set forth in the Plan or this Order, from and after the Effective Date,

the Liquidating Trustee and any Creditor shall have the authority to litigate to judgment



                                                 17
             Case 18-12741-LMI          Doc 557        Filed 01/15/19   Page 18 of 25



objections to Claims or Equity Interests pursuant to applicable procedures established by, or

grounds set forth in, the Bankruptcy Code, the Bankruptcy Rules, the Liquidating Trust

Agreement and the Plan. Any compromise of any Claim objection shall be subject to Court

approval. The deadline within which objections to Claims or Equity Interests may be filed shall

be six (6) months from the Effective Date (unless such deadline is extended by Court order).

       16.     Allowance of Claims and Interests. The allowance or disallowance of Claims and

Equity Interests are, and will be, subject to the terms of the Plan.

       17.     Payment of Statutory Fees. The Liquidating Trustee shall pay the United States

Trustee the appropriate sum required pursuant to 28 U.S.C. § 1930(a)(6) within ten (10) days of

the Effective Date for all fees incurred for the period ending on the Effective Date. The

Liquidating Trustee of the Liquidating Trust shall further pay the United States Trustee the

appropriate sum required pursuant to 28 U.S.C. § 1930(a)(6) based upon all disbursements of the

Liquidating Trust for post-confirmation periods within the time period set forth in 28 U.S.C. §

1930(a)(6), until the earlier of the closing of the Bankruptcy Cases by the issuance of a Final

Decree by the Court, or upon the entry of an order by the Court dismissing the Bankruptcy Case

or converting the Bankruptcy Case to another chapter under the Bankruptcy Code, and the party

responsible for paying the post-confirmation United States Trustee fees shall file a quarterly

Post-Confirmation Operating Report which shall include, among other things, all payments made

under the Plan and payments made in the ordinary course of business. The Post-Confirmation

Operating Report shall be filed quarterly until the Court enters Final Decree, dismisses the case,

or converts the case to another chapter in bankruptcy.




                                                  18
             Case 18-12741-LMI         Doc 557        Filed 01/15/19   Page 19 of 25



       18.     Deadline for Filing Final Report and Motion for Entry of Final Decree. Pursuant

to Local Rule 3022-1(A), the Liquidating Trustee shall file the Local Form “Final Report and

Motion for Final Decree” at the appropriate time.

       19.     Retention of Jurisdiction. Notwithstanding the entry of this Order, the occurrence

of the Effective Date and the transfer of the Trust Assets to the Liquidating Trust, the Court shall

retain jurisdiction as provided in Article X of the Plan over this Chapter 11 case after the

Effective Date to the fullest extent legally permissible.

       20.     Automatic Stay. In furtherance of the implementation of the Plan, except as

otherwise provided in the Plan or in this Order, all injunctions or stays provided for in this

Chapter 11 case pursuant to §§ 105 or 362 of the Bankruptcy Code, or otherwise, and in

existence on the Confirmation Date, shall remain in full force and effect and apply to all

Creditors and Beneficiaries holding Claims against the Debtor, the Estate, the Trust Assets, the

Liquidating Trustee, and the Liquidating Trust until the Final Distribution Date.

       21.     References to Plan Provisions. The failure to include or specifically reference any

particular provision of the Plan in this Order shall not diminish or impair the effectiveness of

such provision, it being the intent of the Court to confirm the Plan in its entirety. The provisions

of the Plan and this Order shall be construed in a manner consistent with each other so as to

accomplish the purposes of each, provided, however, that if there is determined to be any

inconsistency between any Plan provision and any provision of this Order that cannot be

reconciled, then, solely to the extent of such inconsistency, the provision of this Order shall

govern and control.




                                                 19
             Case 18-12741-LMI         Doc 557        Filed 01/15/19   Page 20 of 25



       22.     Confirmation Date. The Confirmation Date referred to in Article 1.2 of the Plan

and as used throughout the Plan and this Order is the date the Court enters this Order on its

electronic docket.

       23.     Correction of Errors and Inconsistencies. After the Confirmation Date and before

substantial consummation of the Plan as defined in § 1101(2) of the Bankruptcy Code, the

Debtor may, under § 1127(b) of the Bankruptcy Code, institute proceedings in the Court to

remedy any defect or omission or reconcile any inconsistencies in the Plan, the Disclosure

Statement or this Order, and such matters as may be necessary to carry out the purposes and

effects of the Plan, so long as such proceedings do not materially and adversely affect the

treatment of holders of Claims under the Plan.

       24.     Effective Date Occurrence. If the Effective Date has not occurred on or before

the first business day which is thirty (30) calendar days after the date of entry of this Order, the

Court shall hold a status hearing on the earliest available court date thereafter regarding the

occurrence of the Effective Date and the Court may order appropriate relief pursuant to the Plan,

this Order, and/or the applicable provisions of the Bankruptcy Code.

       25.     Unclaimed Distributions. If any distribution remains unclaimed for a period of

ninety (90) days after it has been delivered (or attempted to be delivered) in accordance with the

Plan to the Holder entitled thereto, such unclaimed property shall be forfeited by such Holder

whereupon all right, title and interest in and to the unclaimed property shall be held in reserve by

the Liquidating Trustee to be distributed to other Creditors in accordance with this Plan. The

Liquidating Trustee shall not attempt to make further distribution to the Holders of such

unclaimed property. Distributions unclaimed for a period of 90 days after they have been

delivered (or attempted to be delivered) in accordance with the Plan to the Holders entitled



                                                 20
              Case 18-12741-LMI        Doc 557        Filed 01/15/19   Page 21 of 25



thereto that (i) are intended to be final distributions; and (ii) do not exceed $10,000 in the

aggregate, shall, as soon thereafter as practicable, be donated to an organization selected by the

Liquidating Trustee and officially recognized by the Internal Revenue Service as a charitable

organization, a contribution to which would be deductible for federal income tax purposes.

       26.      Medical Records.     Pursuant to the Court’s Agreed Ex-Parte Order Granting

Debtor’s Motion to Approve Medical Records Custodian Agreement with VCH [ECF No. 501],

which is incorporated herein by reference, VCH is the custodian of the Debtor’s medical records.

In addition, and pursuant to the Court’s Order Granting Agreed Motion to Approve Patient

Records Custodian Agreement with Nuehealth, LLC [ECF No. 545], Nuehealth, LLC is the

custodian of the Pan American Hospital and Metropolitan Hospital medical records.

       27.      Modification to the Plan Concerning Treatment of Class 7. Treatment of Class 7

under the Plan is modified to provide that in the event there are excess funds after payment in

full of Classes 1 through 6, as well as payment of all post-confirmation administrative expenses

of the Liquidating Trust, said excess funds shall be distributed to Class 7 pari passu.

Accordingly, Class 7 is deemed unimpaired.

       28.      Effective Date Administrative Expense Payments from the Debtor’s Debtor-in-

Possession Operating Account. On the Effective Date, the Debtor is authorized to and shall pay

from its Debtor-in-Possession Operating Account (the “DIP Account”) the following Allowed

Administrative Expense Claims:

       -     $110,473.74 to Meland, Russin & Budwick;

       -     $600.00 to Trustee Services, Inc.; and

       -     $5,206.91 to Karl Acuff, Esq.




                                                 21
             Case 18-12741-LMI        Doc 557        Filed 01/15/19   Page 22 of 25



After payment of the foregoing amounts, the Debtor is authorized to and shall return to VCH the

balance in the DIP Operating Account, in the amount of $9,043.84, which funds represent a

refund of VCH’s overfunding of its DIP Loan to the Debtor.            In addition, the Debtor is

authorized to and shall return the balance in the Debtor-in-Possession Payroll Account, in the

amount of $8,692.63, to VCH, which also represent a refund of VCH’s overfunding of its DIP

Loan to the Debtor. As of the date of the entry of this Order, and excluding VCH’s obligations

under that certain document titled Closing Statement (as part of the closing on the Asset

Purchase Agreement between the Debtor and VCH) and under the Plan, VCH shall have no

further funding obligations including, but not limited, under the DIP Loan, and the DIP Loan

shall be deemed terminated and satisfied in full. In the event that the Debtor receives a refund or

reimbursement belonging to VCH on account of overpayments made by the Debtor with DIP

Loan proceeds or payments made directly by VCH, to third party providers, from the Petition

Date until the date prior to the Effective Date, such payments shall be turned over to VCH.

       29.     Effective Date Administrative Expense Payments from Funds Held in the Trust

Account of Meland, Russin & Budwick, P.A. (“Debtor’s Counsel”). Pursuant to the Stipulation

(I) Allowing Claims of Variety Children's Hospital d/b/a Nicklaus Children's Hospital, (II)

Granting a Release to Variety Children's Hospital; (III) Resolving the Committees and Physician

Groups Objections to Proposed Bid Procedures, and (IV) Providing Related Relief, filed by

Debtor Miami International Medical Center, LLC [ECF No. 221], and approved by this Court on

May 31, 2018 [ECF No. 214], Debtor’s Counsel, on behalf of the Debtor's estate, is holding

$1,458,493.51 (the “Debtor’s Trust Account Funds”) in its trust account (“Trust Account”).

On the Effective Date, Debtor’s Counsel, on behalf of the Debtor's estate, is authorized to and




                                                22
               Case 18-12741-LMI              Doc 557         Filed 01/15/19       Page 23 of 25



shall pay up to the following Allowed Administrative Expense Claims from the Debtor’s Trust

Account Funds:4

         -   $113,919.01 to Meland, Russin & Budwick;

         -   $628.92 to Trustee Services, Inc.;

         -   $910.00 to Karl Acuff, Esq.;

         -   $1,625.00 to the United States Trustee’s Office (4Q18);

         -   $15,222.10 to KapilaMukamal;

         -   $7,500.00 to US Bank;

         -   $28,840.00 to FTI Consulting, Inc.;

         -   $32,717.30 to CohnReznick;

         -   $141,220.56 to Agentis PLLC;

         -   $226,732.53 to Porzio, Bromberg & Newman, P.C.; and

         -   $23,000 to BKD, LLP (which amount shall be held in the Trust Account until such

             time that BKD completes the preparation of the Debtor’s 2018 and 2019 tax returns,

             after which the Debtor is authorized to release the $23,000 from the Trust Account to

             BKD, LLP).

Other than funds made available pursuant to the debtor in possession financing budgets

previously approved in this case, and funds available from the DIP Account, the Debtor and the

Debtor's professionals in this case, excluding Trustee Services, Inc., have agreed that they shall

not seek further payment beyond the $154,551.11 aggregated amount in Allowed Administrative

Expense Claims identified in paragraph 28 herein. After payment of the foregoing amounts, the

4
 To the extent that payments identified in paragraph 28 are inclusive of estimates of fees and costs for which
detailed records have not yet been presented to the Court, such fees and costs are payable after supplemental
applications to, and approval by, the Court.



                                                         23
             Case 18-12741-LMI       Doc 557        Filed 01/15/19   Page 24 of 25



Debtor is authorized to and shall transfer the remaining balance of the Debtor’s Trust Account

Funds to the Liquidating Trustee.

       30.    Transfer of Patient Claims Information to Liquidating Trustee. The Debtor is

authorized to and shall transfer Claims filed by patients to the Liquidating Trustee for final

disposition of said Claims. To the extent applicable, the Liquidating Trustee shall comply with

the Health Insurance Portability and Accountability Act of 1996 and its implementing

regulations, including the Standards for Electronic Transactions and Code Sets (45 C.F.R. Parts

160 and 162), the Standards for Privacy of Individually Identifiable Health Information ( 45 C.F

.R. Parts 160 and 164), the Security Standards for the Protection of Electronic Protected Health

Information (45 C.F.R. Parts 160 and 164), and such other regulations that may, from time to

time, be promulgated thereunder, and including the amendments thereto pursuant to the Health

Information Technology for Economic and Clinical Health Act, part of the American Recovery

and Reinvestment Act of 2009, and regulations promulgated thereunder (collectively, "HIPAA").

The Liquidating Trustee shall not use or further disclose any Protected Health Information or

Individually Identifiable Health Information, as defined at 45 C.F.R. § 160.103, other than as

permitted by HIPAA and the Plan.

                [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                               24
             Case 18-12741-LMI          Doc 557        Filed 01/15/19   Page 25 of 25



       31.     Post-Confirmation Status Conference.            The Court will conduct a post-

confirmation status conference on March 13, 2019 at 1:30 p.m. at the C. Clyde Atkins U.S.

Courthouse, 301 North Miami Avenue, Courtroom 8, Miami, Florida 33128.

                                                 ###


Submitted By:
Peter D. Russin, Esquire
Florida Bar No. 765902
prussin@melandrussin.com
MELAND RUSSIN & BUDWICK, P.A.
Counsel for Debtor in Possession
3200 Southeast Financial Center
200 South Biscayne Boulevard
Miami, Florida 33131
Telephone:    (305) 358-6363
Telefax:       (305) 358-1221

Copies Furnished To:
Peter D. Russin, Esquire, is directed to serve copies of this Order on all parties in interest and to
file a Certificate of Service.




                                                  25
